Third District Court of Appeal
                               State of Florida

                           Opinion filed April 19, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                         Nos. 3D16-281 & 3D16-1297
                         Lower Tribunal No. 09-14497
                              ________________


                              Abraham Cohen,
                           Appellant/Cross-Appellee,

                                        vs.

                               Avra Jain, et al.,
                          Appellees/Cross-Appellants.



      Appeals from the Circuit Court for Miami-Dade County, Jacqueline Hogan
Scola, Judge.

      Stok Folk + Kon, Robert A. Stok and Joshua R. Kon, for appellant/cross-
appellee.

     Buchanan Ingersoll & Rooney, Jennifer Olmedo-Rodriguez, Richard A.
Morgan and Matthew J. Feeley, for appellees/cross-appellants.


Before EMAS, LOGUE and SCALES, JJ.

     PER CURIAM.
       In these consolidated appeals, the parties each seek review of portions of the

post-trial final judgment. Appellant Abraham Cohen appeals that portion of an

otherwise favorable final judgment which awarded only simple interest (instead of

compound interest) under the promissory note at issue. Appellees Avra Jain, Paul

Murphy and H-H Investments, LLC (collectively, Jain and Murphy) cross-appeal

the final judgment, alleging that the trial court committed several errors in the

course of the trial. Murphy and Jain also appeal the trial court’s order denying

their motion to vacate the final judgment pursuant to Florida Rule of Civil

Procedure 1.540. We affirm both of the final orders on appeal.

       As to Cohen’s appeal from that portion of the final judgment awarding only

simple interest, it is well-settled that where the note contains no express provision

for the compounding of interest, the holder of the note is entitled only to simple

interest.   Stramondo v. Jet 1, Inc., 865 So. 2d 632 (Fla. 2d DCA 2004); Pitts v.

Pastore, 561 So. 2d 297 (Fla. 2d DCA 1990); PDGS, Ltd. v. Motwani, 729 So. 2d

399 (Fla. 4th DCA 1998); Lyons v. Wyman, 658 So. 2d 1104 (Fla. 4th DCA

1995).        With regard to Jain and Murphy’s appeal of the final judgment, we

find that the trial court did not err in its evidentiary rulings excluding certain

evidence and, to the extent that any evidence was erroneously excluded, such error

was harmless. See Special v. West Boca Med. Ctr., 160 So. 3d 1251 (Fla. 2014)

(applying harmless error standard in a civil appeal, requiring the beneficiary of the



                                          2
error to establish that there is no reasonable probability that the error contributed to

the verdict). We also hold that the trial court properly denied Jain and Murphy’s

motion for directed verdict and properly granted Cohen’s motion for directed

verdict on Jain and Murphy’s affirmative defenses and counterclaims. See Sanders

v. ERP Operating Ltd. P’ship, 157 So. 3d 273, 277 (Fla. 2015) (holding that an

appellate court, viewing the evidence and all inferences of fact in light most

favorable to non-moving party, can affirm a directed verdict only where no proper

view of the evidence could sustain a verdict in favor of the non-moving party);

Tylinski v. Klein Auto., Inc., 90 So. 3d 870, 873 (Fla. 3d DCA 2012) (recognizing

that “a motion for directed verdict should be granted when there is no reasonable

evidence upon which a jury could legally predicate a verdict in favor of the non-

moving party.”)1

      Finally, we cannot say that the trial court abused its discretion in denying

Jain and Murphy’s motion for relief from judgment under rule 1.540. See LPP

Mortg. Ltd. v. Bank of America, N.A., 826 So. 2d 462, 463-64 (Fla. 3d DCA

2002) (applying gross abuse of discretion standard in reviewing trial court’s ruling

on a motion for relief from judgment under rule 1.540 and quoting Schwab & Co.

v. Breezy Bay, Inc., 360 So. 2d 117, 118 (Fla. 3d DCA 1978) (“The discretion

reposed in the trial judge by Fla. R. Civ. P. 1.540 is of the broadest scope and in

1We affirm without further discussion the other claims raised by Jain and
Murphy’s cross-appeal.

                                           3
order to reverse a judge’s ruling thereunder, there must be a showing of a gross

abuse of discretion.”))

      Affirmed.




                                       4